priority over a first security interest and that the association may
                 nonjudicially foreclose on that lien.
                             It is so ORDERED.


                                                                                       C.J.



                                                                                        J.
                                                             Pickering


                                                                         .4-41-rm       J.
                                                             Hardesty




                                                                                        J.
                                                             Douglas


                                                                                        J.



                                                                                        J.
                                                             Saitta


                 cc: Maier Gutierrez Ayon, PLLC
                      Lewis Roca Rothgerber LLP/Las Vegas
                      Clerk, United States District Court for the District of Nevada




SUPREME COURT
        OF                                               2
     NEVADA


(0) 1947A    e